Citation Nr: 0600061	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  04-04 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected impotency.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from May 1969 to March 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the RO, which granted 
service connection for impotency.  The veteran is contesting 
the initial noncompensable (zero percent) evaluation 
assigned.  

In April 2005, the veteran testified at a hearing before the 
undersigned, which took place at the RO.  He waived initial 
RO consideration of the new evidence submitted in conjunction 
with his hearing.  38 C.F.R. § 20.1304 (c) (2005).  


FINDING OF FACT

The veteran's service-connected impotency is manifested by 
erectile dysfunction, and there is no medical evidence 
indicating any claimed penile deformity is related to his 
impotency or his diabetes.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of zero percent for the veteran's service-connected 
impotency have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.115b, Diagnostic Code 
5722 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Introduction 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the service medical records; VA treatment records from 
November 1998 to April 2001 and from September 2003 to July 
2004; VA medical examination reports dated in November 2001, 
September 2003, and September 2004; private treatment 
records; written statements of the veteran; a lay statement 
received in April 2005; and the veteran's April 2005 hearing 
testimony.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board will focus on the most salient and relevant 
evidence, but the veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected impotency has been rated zero 
percent disabling by the RO under the provisions of 
Diagnostic Code 7522.  38 C.F.R. § 4.115b.  The Board notes 
that service connection for impotency was granted as 
secondary to service-connected diabetes mellitus by May 2002 
rating decision.

Diagnostic Code 7522 (penis, deformity with loss of erectile 
power) (emphasis added) provides a 20 percent disability 
rating.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.

On November 2001 VA genitourinary examination, the veteran 
reported a two-year history of sexual dysfunction.  Indeed, 
VA treatment records reflect a prescription for Viagra in 
April 2000, which ultimately proved unsuccessful.  The 
veteran declined other treatment options suggested by a 
private physician.  The examiner indicated that the veteran 
was unable to have successful intercourse due to inadequate 
firmness of his erections.  The examiner indicated that the 
veteran's penis was normal in appearance.  The final 
diagnosis was sexual dysfunction with inadequate erection for 
intercourse, likely secondary to insulin-dependent diabetes 
mellitus.

On September 2003 VA genitourinary examination report, the 
penis was said to be normal, and no deformity of the penis 
was noted.  The examiner diagnosed sexual dysfunction with 
loss of erectile and ejaculatory power for intercourse as 
likely as not secondary to insulin-dependent diabetes 
mellitus.  The examiner stated expressly that there was no 
deformity of the penis.

In July 2004, the veteran voiced complaints to a Dr. V.S. 
Pai, private physician, concerning curvature of the penis.  
Dr. Pai observed a slight degree of thickening especially 
toward the base of the penis measuring approximately one 
centimeter in length.  The diagnosis was Peyronie's disease, 
erectile dysfunction, benign prostatic hypertrophy, and 
diabetes mellitus.  

In August 2004, the veteran submitted a letter in which he 
included the definition of Peyronie's disease and asserted 
that Peyronie's disease was the cause of his claimed penile 
deformity.

On September 2004 VA genitourinary examination, the examiner 
indicated complaints of "bending of the penis."  The 
veteran reported bending at two locations to 35 and 45 
degrees respectively.  He noticed the foregoing upon fullness 
of the penis.  On objective examination, the examiner 
observed a one-centimeter plaque involving the proximal 
dorso-lateral aspect of the penis.  The diagnosis was one-
centimeter plaque involving the proximal left dorsolateral 
aspect of the penis consistent with Peyronie's disease.  The 
veteran declined to consent to photography of the genitalia.  

At his April 2005 hearing, the veteran indicated that no 
physician had actually witnessed his claimed penile deformity 
because sexual arousal was not possible in a medical setting.  
The veteran further testified that his impotency preceded the 
deformity of which he was now complaining.  

A written statement received from the veteran's wife that 
month indicated that the veteran's penis was bent at two 45-
degree angles and that the veteran's penile deformity in 
conjunction with his impotency rendered sexual function 
impossible.

The veteran is clearly impotent secondary to service-
connected diabetes mellitus.  The question herein is whether 
the veteran is entitled to a 20 percent evaluation under 
Diagnostic Code 7522, which entails both loss of erectile 
power and deformity of the penis.  

The objective medical evidence reveals no deformity of the 
penis but reflects a very small plaque on the penis 
consistent with Peyronie's disease.  The Board cannot 
conclude that a one-centimeter plaque is tantamount to a 
deformity.  The veteran, however, contends that the alleged 
deformity consists of bending of the penis and occurs only 
with fullness of the penis, which cannot be achieved during a 
medical examination.  The Board is fully sympathetic and is 
aware that the veteran might well be unable to demonstrate 
the penile bending to a medical professional.  The Board in 
any event finds no reason not to credit the statements of the 
veteran and his spouse regarding bending of the penis.  The 
veteran and his wife are competent to report this particular 
symptomatology.  See 38 C.F.R. § 3.159 (2) (competent lay 
evidence means any evidence not requiring that the proponent 
have specialized education, training or experience).

Nonetheless, the Board cannot grant a 20 percent evaluation 
under Diagnostic Code 7522 for erectile dysfunction with 
deformity of the penis.  The veteran has been granted service 
connection for impotency as a disability secondary to the 
service-connected diabetes mellitus.  There is no indication 
that claimed bending of the penis is in any way related to 
the service-connected diabetes mellitus-induced impotency.  
Indeed, impotency preceded the claimed deformity, and the 
evidence appears to suggest that the claimed deformity is due 
to Peyronie's disease, a condition that does not appear to 
have anything to do with the veteran's diabetes mellitus or 
impotency resulting from diabetes mellitus.  The Board 
emphasizes that the medical evidence of record is entirely 
silent as to a relationship between diabetes mellitus or 
diabetes mellitus induced impotency and Peyronie's disease.

In determining the appropriate evaluation to assign, the 
Board cannot consider symptoms attributable to a condition 
apparently unrelated to the service-connected disability.  
The veteran's service-connected diabetes mellitus seems to 
have caused only impotency for which service connection on a 
secondary basis was granted.  Impotency alone warrants only a 
zero percent evaluation, as the criteria for a compensable 
evaluation under Diagnostic Code 7522 requires deformity of 
the penis.  38 C.F.R. §§ 4.31, 4.115b.  

Deformity of the penis is apparently related to Peyronie's 
disease.  The Board cannot take the symptomatology 
attributable to nonservice-connected Peyronie's disease into 
consideration when evaluating the veteran's service-connected 
diabetes mellitus-induced impotency.  

In sum, the only symptom attributable to the service-
connected impotency is erectile dysfunction.  This alone 
without related deformity of the penis is insufficient for 
the granting of a compensable evaluation under Diagnostic 
Code 7522.  As the veteran does not meet the minimal criteria 
for a compensable evaluation under this provision, a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.31.

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 (2005) whether 
or not raised by the veteran, as required by Schafrath.  
However, the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of diabetes mellitus induced 
impotency not contemplated in the currently assigned zero 
percent rating permitted under the Schedule.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

The Board also notes, for the veteran's information, that he 
is receiving special monthly compensation due to his 
impotency.  This is the "compensation" referenced in the 
request for a VA examination and is different than disability 
compensation.  


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those claiming VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the claimant in August and November 2003.  
Those letters advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and of his and VA's respective duties for obtaining evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
specifically told that it was his responsibility to support 
the claim with appropriate evidence.  The veteran has not 
alleged that VA failed to comply with the notice requirements 
of VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
In addition, by virtue of the rating decision on appeal, the 
statement of the case, and supplemental statement of the 
case, he was provided with specific information as to why 
this particular claim was denied and of the evidence that was 
lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the statement of the case.  



The RO's 2003 letters did not specifically tell the veteran 
to provide any relevant evidence in his possession.  However, 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.  When considering the notification letters, the rating 
decision on appeal, the statement of the case, and the 
supplemental statement of the case as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  It is also clear from his statements 
and the evidence he has submitted that he is actually aware 
of the evidence needed to prevail on his claim (that is - 
evidence showing deformity of the penis).

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the veteran.  However, 
what VCAA seeks to achieve is to give those claiming VA 
benefits notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of VCAA 
have been satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (in 
this case the RO) decision on a claim for VA benefits.  VCAA 
notice did not comply with the requisite timeline herein.  
However, the veteran still has the right to VCAA content 
complying notice and proper subsequent VA process, and that 
has been done, as discussed above.  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2003 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the claim were readjudicated and an 
additional supplemental statement of the case was provided to 
the veteran in October 2004.  Not only has the veteran been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service private and VA 
treatment records.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examinations to obtain an 
opinion as to whether he was impotent and whether a claimed 
penis deformity existed.  

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claim in this 
decision.


ORDER

The appeal is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


